Citation Nr: 0833667	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  06-06 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1987 to May 1991.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied service connection for 
bipolar disorder.  

The veteran and his representative submitted a December 2003 
statement stating that the denial of service connection 
should be reconsidered.  The Board liberally construed the 
December 2003 statement as a timely notice of disagreement to 
the August 2003 rating decision.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.201 (2007).  The RO subsequently 
issued a June 2004 rating decision, which confirmed and 
continued the denial of service connection for bipolar 
disorder.

The veteran requested a RO hearing in February 2006, but 
withdrew this request in December 2006.

The Board remanded the case to the RO for further development 
in May 2008.    Development has been completed and the case 
is once again before the Board for review.


FINDING OF FACT

The veteran's bipolar disorder is not etiologically related 
to active service.  


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In April 
2004 and December 2003 letters, VA informed the veteran of 
the evidence necessary to substantiate his claims, evidence 
VA would reasonably seek to obtain, and information and 
evidence for which the veteran was responsible.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA 
notice deficiency by issuing corrective notice in March 2006 
letter.  The RO readjudicated the case in August 2006, 
October 2007, and July 2008 supplemental statements of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  There is no indication that any notice 
deficiency reasonably affects the outcome of this case.  

The veteran's service treatment records, VA treatment 
records, Social Security Administration medical records, 
various lay statements in support of the veteran's claim, and 
a VA examination report have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2007).  
In addition, certain chronic diseases, including psychoses, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 
3.309 (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records, to include January 1987 enlistment 
and May 1991 separation examination reports, contain no 
complaints, diagnoses, or treatment relating to a psychiatric 
disorder in service.  

The veteran has submitted several lay statements in support 
of his claim, and lay statements from his mother and sister 
describing post-service symptomatology.  The veteran's mother 
described mood swings, outbursts of severe temper, and lack 
of ability to hold a job, as well as problems with alcohol, 
obesity, and intermittent suicidal tendencies.  The veteran's 
sister indicated that after service, the veteran was quiet, 
disorientated, and angry.  The veteran had difficulty 
sleeping, could not keep a job, and could not manage his 
bills.  The veteran described symptoms of depression and 
difficulties with drinking starting in 1991.  The veteran 
attributed his symptoms to bipolar disorder.

Medical evidence of record clearly reflects a current 
diagnosis of bipolar disorder.   VA treatment records dated 
from 1997 to 2006 reflect continuing treatment for bipolar 
disorder.  The veteran has had past hospitalizations due to 
bipolar disorder.  The veteran has been in receipt of Social 
Security disability due to chronic bipolar disorder and other 
psychiatric and physical disabilities since March 1998.  

VA treatment records show that the veteran was first 
diagnosed with bipolar disorder in April 1997.  VA treatment 
reports dated in 1997 and 1998 indicate a history of mood 
swings prior to the veteran's April 1997 diagnosis of bipolar 
disorder.  An August 1998 treatment report noted that the 
veteran had bipolar disorder for the past 6 years.  However, 
no diagnosis of bipolar disorder is shown by the record prior 
to April 1997.  VA medical records indicate that the veteran 
had problems with alcohol abuse and with maintaining 
employment after his separation from service.  During a July 
1998 psychology initial assessment, the veteran indicated 
that he used large quantities of alcohol on and off since 
1991.  The veteran worked several manual jobs after service.  
He indicated that many of these jobs ended because he walked 
off.  

A March 2001 VA examination reflects a diagnosis of bipolar 
disorder.  There was no opinion given with regard to 
etiology.  

In a June 2005 note, a VA social worker opined that it 
appeared more likely than not that the veteran's illness 
manifested in service.  The VA social worker did not indicate 
a review of the claims file or service medical records.  The 
Board notes, however, that VA medical records show that the 
veteran has been seen by the same social worker for 
evaluations, group sessions, and in-home visits since 1999 in 
conjunction with his mental health treatment at VA.  

A VA psychologist submitted a July 2006 statement, following 
a brief review of the veteran's medical record.  She stated 
that there was a lack of clarity in the medical record that 
needed to be addressed by a through VA examination.  She 
noted that the interview should be at least one hour due to 
the veteran's anxiety, should include an interview with a 
family member for collateral information regarding the 
veteran's history, and should include a brief interview with 
the veteran's MHICM case manager if further clarification was 
needed. 

In order to afford the veteran every benefit of the doubt, 
the case was remanded for a VA psychiatric examination to 
determine if the veteran's bipolar disorder is related to 
service.  A comprehensive VA examination was completed in 
June 2008.  The examination took approximately 90 minutes to 
complete.  The veteran's claims file, computerized VA 
treatment records, and DD-214 were reviewed prior to 
examination.  The veteran was interviewed.  The examiner 
described the veteran's psychosocial and military history, as 
well as a post-service history.  Notably, the veteran 
described his military career in negative terms and indicated 
that he was very homesick and would often cry.  He 
acknowledged that he was probably overly sensitive and that 
his shyness made it difficult for him to establish 
friendships.  He reported that he experienced periods of 
mania while in the military but was unable to adequately 
describe these experiences other than indicate that he would 
get his work done quickly.  The veteran also reported that he 
started drinking while in the military.  He would go to bars 
alone and spend all his money.  When asked whether this 
impacted his work performance, he replied that he was 
reprimanded at least two times per week.  A mental status 
examination was completed.  The examiner assessed the veteran 
with bipolar disorder, not otherwise specified, as well as 
alcohol dependence, in full remission, and avoidant dependent 
personality disorder.  

The VA examiner discussed findings from the veteran's medical 
records.  She stated that she was unable to find any 
indication in the veteran's military records during the 
period of his enlistment that would indicate the presence of 
a psychiatric condition.  The first documentation of a 
psychiatric condition occurred with an April 1997 outpatient 
follow-up appointment after the veteran had reported to the 
emergency room at an earlier date.  The veteran was given 
several provisional diagnoses including cyclothymia; bipolar 
disorder, not otherwise specified; and depressive disorder, 
not otherwise specified.  He appeared to stabilize on 
medication and received supportive group therapy.  
Significant problems arose in early 1998 and the veteran was 
hospitalized in July 1998 with a diagnosis of bipolar II.  He 
was seen in the emergency room in August 1998 and was 
diagnosed with bipolar disorder and alcoholism.  He was 
admitted to the VA hospital residential program.  The veteran 
was again hospitalized in March 1999 due to depression.  The 
veteran received ongoing treatment for bipolar and substance 
abuse issues.   

The VA examiner stated that there is no indication in the 
veteran's notes, that he notified anyone of difficulties he 
was having with his fellow sailors.  In a 2008 note, the 
veteran indicated that he left the Navy because he "figured 
it wasn't for him."  He also revealed that during his time 
in the military, he had "ups and downs with few friends" 
and that he took criticism personally.  An October 1998 
Vocational Rehabilitation assessment indicated that the 
veteran "does not regret his experience in the Navy, but 
would not want to do it again."

The VA examiner concluded that the veteran did not relate the 
presence of symptoms that convincingly suggest that he 
suffered from bipolar disorder while in the military.  His 
descriptions were more in keeping with behavior stemming from 
avoidant and dependent personality traits was well as 
underdeveloped social skills.  Medical records in regard to 
his bipolar condition date from 1997 whereas his enlistment 
ended in 1991.  Additionally, information from the claims 
file, as indicated above, gave a contrasting description of 
events.  Additionally, the veteran's own previously recorded 
perceptions of his military experience, also recorded in the 
claims file, conflict with his descriptions provided during 
the interview.  As a result of inconsistencies as well as 
absent and contradictory evidence, the examiner was unable to 
find support for his claim that his bipolar disorder was 
present during his military career.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  
Because lay statements from the veteran and his family 
members reflect various symptoms such as mood swings and 
anger outbursts after service, and a VA social worker opined 
that it appeared more likely than not that the veteran's 
illness manifested in service; the claims file was referred 
for an medical opinion, which included a review of the claims 
file.  

In this case, the Board finds that the June 2008 VA examiner, 
a psychologist who has reviewed the veteran's service 
treatment records and medical records in regard to bipolar 
disorder, is more competent than the VA social worker in 
analyzing the diagnosis and etiology of bipolar disorder. See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA 
may favor the opinion of one competent medical expert over 
that of another when VA gives an adequate statement of 
reasons and bases).  The VA social worker did not have the 
opportunity to review the claims file.  In contrast, the June 
2008 VA examiner reviewed claims file, and interviewed and 
examined the veteran.  She found that the veteran did not 
have bipolar disorder while in the military.  The VA examiner 
provided a complete statement of reasons and bases for her 
opinion supported by evidence found in the claims file.  
Thus, the Board finds the June 2008 VA examiner provides the 
most probative evidence as to the etiology of the veteran's 
bipolar disorder in this case.

The Board has also considered the veteran's own statements, 
and lay statements from his family members, in support of his 
claim.  The Board acknowledges the veteran's belief that 
bipolar disorder was related to service; however, where the 
determinative issue is one of medical causation or diagnosis, 
only those with specialized medical knowledge, training, or 
experience are competent to provide evidence on the issue.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). See also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise. See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

The Board notes that the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would 
include weighing the absence of contemporary medical evidence 
against lay statements.  The Board finds that the lay 
statements of record are outweighed by competent medical 
evidence which shows that the veteran's bipolar disorder is 
not related to service.  Therefore, the Board finds that 
service connection for bipolar disorder is not warranted.

C.  Conclusion

Although the veteran does have bipolar disorder, but bipolar 
disorder was not incurred or aggravated in service.  Bipolar 
disorder is not shown to have been manifest within one year 
of the veteran's separation in service and the most probative 
evidence of record does not establish a nexus between the 
veteran's current disability and his military service.  
Therefore, the Board concludes the preponderance of the 
evidence is against finding that the veteran has bipolar 
disorder etiologically related to active service.  The appeal 
is accordingly denied.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.






ORDER

Service connection for bipolar disorder is denied.




____________________________________________
J. CONNOLLY JEVTICH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


